Title: To Thomas Jefferson from Richard Henry Lee, 6 September 1779
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Menokin Septr. 6. 1779

The Chevalier D’Anmour who will have the honor of delivering you this letter, having been lately appointed Consul of France for this State, as he before was for Maryland, comes now to pay his respects to you. I have had the pleasure of being acquainted with this gentleman since early in the year 1777 and I have found in him the same unshaken attachment to our cause in times of its great depression as others are willing to shew in the day of its prosperity. The goodness of the Chevaliers head is by no means inferior to that of his heart, few men having more knowledge of books and the world than he possesses. It gives me pleasure to introduce such a person to your acquaintance.
I am yours dear Sir with most affectionate respect and esteem,

Richard Henry Lee

